Citation Nr: 0721884	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-17 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left 
orchiectomy (loss of left testicle).



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1960 to 
July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  By a November 1977 rating decision, the RO denied service 
connection for loss of left testicle; the veteran did not 
appeal.

2.  Evidence received since the November 1977 rating decision 
is new to the record, but does not by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim; nor 
does it raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for a left 
orchiectomy has not been received.  38 U.S.C.A. §§ 1131, 5108 
(West 2002); 38 C.F.R. §§ 3.303, 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).

The Board notes that although the VCAA has changed the 
standard for processing veterans' claims, the VCAA has left 
intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f).

In the present case, the Board notes that the veteran was 
apprised of VA's duty to both notify and assist by way of 
VCAA correspondence dated in June 2003, prior to the initial 
adjudication of the claim.  Specifically, regarding VA's duty 
to notify, the letter informed him of what evidence the RO 
had already received, what additional evidence was needed 
from the veteran, what evidence VA was responsible for 
obtaining on the veteran's behalf, and instructed the veteran 
to send VA any medical reports in his possession.  Since 
adjudication of this case hinges on medical evidence, the 
Board finds that this request for any medical evidence 
satisfies the fourth prong of 38 C.F.R. § 3.159(b)(1).  The 
veteran was also informed of the requirement that new and 
material evidence must be received in order to reopen a 
claim, and what was required to substantiate the underlying 
service connection claim.

The Board notes that the notification did not include the 
criteria for assigning disability ratings or for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, because the veteran's service 
connection claim will not be reopened, these questions are 
not now before the Board.  Consequently, a remand for such 
notification is not necessary.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the RO obtained the veteran's service 
medical records (SMRs), VA and private medical records, and 
secured an examination in furtherance of his claim.  VA 
attempted to secure 1988 treatment records from the Fransen-
Kulb-Chalian Urology Group, however, a response from them 
indicated that they only kept records for 7 years.  VA has no 
duty to inform or assist that was unmet.

The veteran contends that the need to perform a 1977 left 
orchiectomy was related to an in-service injury sustained in 
1962 when he jumped from a height of approximately 8 feet off 
the wing of a Navy jet.  The SMRs contain a May 1962 entry 
noting no apparent injury from this incident but reveal that 
the veteran developed pain and tenderness of the left 
testicle the day following the incident.  The examination 
revealed that the testicles were normal, no hernia was 
present, and that the veteran was discharged to duty with the 
diagnosis of spermatocele to be followed as an outpatient.  
He was instructed to wear a scrotal support.

Service connection was denied for the loss of a left testicle 
in a rating decision dated in November 1977.  The veteran did 
not appeal, and the decision is therefore a final decision.  
38 C.F.R. § 20.1103 (2006).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the November 1977 denial of service connection, and that also 
raises a reasonable possibility of substantiating the claim 
that the veteran's loss of his left testicle is related to 
military service.

At the time of the November 1977 denial, the relevant 
evidence of record consisted of the veteran's SMRs and 
medical records dated in August 1977 and October 1977 from 
Mennonite Hospital where the veteran's orchiectomy was 
performed in October 1977.  The records include an August 
1977 consultation report by J. S., M.D., an August 1977 case 
history and discharge summary by H. M., M.D., and an October 
1977 case history and discharge summary by J.S., M.D..

Evidence received since the prior decision denying service 
connection for loss of left testicle consists of records from 
Mennonite Hospital dated in October 1977, including an 
operation report and tissue report by Y.K., M.D., both 
received by VA in February 2004.  The record also includes a 
VA genitourinary examination report dated in March 2004.

While all of the evidence received since the previous denial 
of service connection for left orchiectomy is new in the 
sense that it was not of record at the time of the earlier 
denial, it is not material because, by itself or when 
considered with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Moreover the new evidence does not raise a reasonable 
possibility of substantiating the claim because none of it 
shows a relationship between the removal of the veteran's 
left testicle and the in-service injury.

In fact, what little new evidence there is tends to disprove 
the veteran's claim.  Specifically, the March 2004 examiner 
stated that the left orchiectomy performed in October 1977, 
was not related to the in-service injury that occurred in May 
1962.  The examiner noted that the 1962 examination showed a 
normal testicle with a tender firm lump in the upper 
posterior pole of the left testicle diagnosed as 
spermatocele.  Further, the examiner noted that in 1977 the 
veteran presented to a private physician with complaints of a 
swollen left testicle after heavy lifting and exertion, at 
which point he was diagnosed with chronic epididymo-orchitis 
related to an e-coli organism.  The clinician noted that this 
problem is what subsequently led to a left orchiectomy.  The 
examiner explicitly opined that there was no correlation 
between the 1962 in-service incident and the 1977 
orchiectomy.  

The only other relevant evidence received since the previous 
denial consists of operation and tissue reports dated in 
October 1977 from the Mennonite Hospital. These reports only 
reveal the details of the operation that removed the 
veteran's left testicle and do not discuss a relationship 
between the veteran's left testicle removal and his in-
service injury.

In sum, the evidence received since the November 1977 denial 
does not suggest a correlation between the veteran's in-
service injury and the loss of his left testicle.

The Board has considered the veteran's contentions that the 
loss of his left testicle is related to his active duty 
service but, while the veteran is competent as a layman to 
describe any symptoms he experiences, there is no evidence of 
record showing that he has the specialized medical education, 
training, and experience necessary to render a competent 
medical opinion as to the etiology of his disability.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2006).  Consequently, the veteran's own 
assertions as to the etiology of his left orchiectomy have no 
probative value, and are therefore not material.

In view of the foregoing, the Board finds that new and 
material evidence adequate to reopen the previously denied 
claim of service connection for loss of left testicle has not 
been received, and the application to reopen will therefore 
be denied.  


ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for left 
orchiectomy (loss of left testicle), the application to 
reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


